Luke, J.
The evidence adduced in support of the defendant’s conviction of burglary was sufficient to prove the necessary elements of the crime and to satisfy the jury of his guilt; and the trial judge, who heard the witnesses and saw their demeanor on the stand, approved the finding ■of the jury. Under the reeord in this case, this court has no authority to say that the trial judge erred in overruling the motion for a new trial, which was based on the general grounds only.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.